Case 2:06-cv-07663-DDP-JC Document 48 Filed 08/25/20 Page 1 of 8 Page ID #:494



 1
 2
 3                                                                        O
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   IN RE: SEARCH OF HARMONY          )   Case No. CV 06-07663 DDP (JCx)
     GOLD, USA, INC., 7655 Sunset      )
12   Boulevard, Los Angeles,           )
     California, and the premises      )
13   located at 2265 Canyonback        )
     Road, Los Angeles,                )   ORDER DENYING MOTION TO ENFORCE
14   California,                       )   COURT ORDER
                                       )
15                     Plaintiff,      )
                                       )
16        v.                               [Dkt. 37]
17   ,
18                  Defendants.
     ___________________________
19
20        Presently before the court is a motion by Frank Agrama and
21   Harmony Gold USA, Inc. to enforce an order entered by this Court on
22   January 26, 2007 (“the 2007 Order”).       Having considered the
23   submissions of the parties and heard oral argument, the court
24   denies the motion and adopts the following Order.
25   I.   Background
26        A.   The 2006 search
27        The facts of this matter are not in dispute.          In late 2006,
28   Italian prosecutor Fabio De Pasquale sought, pursuant to a Treaty
     on Mutual Legal Assistance in Criminal Matters (“MLAT”) between
Case 2:06-cv-07663-DDP-JC Document 48 Filed 08/25/20 Page 2 of 8 Page ID #:495



 1   Italy and the United States, U.S. government assistance with an
 2   Italian investigation of Movant Frank Agrama.         In compliance with
 3   the MLAT and De Pasquale’s request, the FBI sought and obtained
 4   search warrants for Agrama’s home and his business, Movant Harmony
 5   Gold USA, Inc.
 6        FBI agents executed the search warrants on November 15, 2006.
 7   De Pasquale and two of his assistants were present during the
 8   searches.    The FBI ultimately seized approximately 100 boxes of
 9   documents, among other items.
10        Soon after, Movants filed a Motion for Return of Unlawfully
11   Seized Property (Dkt. 1) in this Court.        Movants asserted, among
12   other things, that the affidavits underlying the search warrants
13   were defective, that government agents failed to follow search
14   protocols set forth in the warrants, and that approximately half of
15   the documents seized were privileged materials relating to an
16   upcoming trial in Italy.
17        The government initially opposed the motion for return of
18   property, relying in part upon a declaration from De Pasquale.
19   (Dkt. 18.)   Later, however, the government filed a “Notice
20   Regarding [] Response to Motion for Return of Property” (“the
21   government’s Notice”). (Dkt. 24.)         In that notice, the government
22   acknowledged that agents failed to follow certain search protocols.
23   Agents failed, for example, to sequester privileged materials and
24   allowed De Pasquale and his team to review privileged materials.
25   The government also withdrew De Pasquale’s declaration and
26   represented that the government “no longer relie[d] upon the
27   assertions therein to support its Response” to Movants’ motion for
28   return of property.     (Dkt. 24 at 2.)     Soon after, the government

                                           2
Case 2:06-cv-07663-DDP-JC Document 48 Filed 08/25/20 Page 3 of 8 Page ID #:496



 1   withdrew its opposition to the motion.        (Dkt. 25.)    The
 2   government’s withdrawal stated that the government “agrees that the
 3   warrants should be withdrawn, and agrees to return all materials .
 4   . . forthwith.    No materials seized . . . , or copies thereof, will
 5   be transmitted to Italy.”      (Dkt. 25 at 2:22-26.)
 6        This Court subsequently entered an order granting Movants’
 7   motion for return of property, the 2007 Order.1         (Dkt. 20.)    That
 8   order, summarizing the procedural history of the matter, stated
 9   that the government’s Notice “brought to the Court’s attention
10   that, among other things, the government would no longer rely upon
11   the assertions of Fabio De Pasquale.”        (Dkt. 20 at 2:9-11.)     The
12   court ordered the search warrants withdrawn and ordered the
13   government (1) to return all property seized to Movants, without
14   retaining any copies, and (2) “not to transmit to Italy or
15   otherwise provide to Fabio De Pasquale or his prosecution team, or
16   to any third party, any item of property seized . . . or any copy
17   of same.”   (Id. at 3:10-18.)
18        B.     The instant motion
19        Now, approximately twelve years later, Movants ask that this
20   Court enforce the 2007 Order.      Movants do not contend that the
21   government failed to return all of the property seized during the
22   November 2006 search, nor do they contend that the government
23   transmitted any seized item or information to Italy or to any
24   member of De Pasquale’s team.      Rather, this motion appears to arise
25
26        1
            The 2007 Order took the form of Movants’ Proposed Order
     granting their motion for return of property, which Movants lodged
27   in connection with that motion. The form of the order was
     therefore known to the government at the time it withdrew its
28   opposition to the motion and to the relief requested therein.

                                           3
Case 2:06-cv-07663-DDP-JC Document 48 Filed 08/25/20 Page 4 of 8 Page ID #:497



 1   out of investigatory activity undertaken by the Internal Revenue
 2   Service.
 3        Some years after the events of 2006 and 2007, Agrama and his
 4   family indicated to the IRS an interest in participating in the
 5   IRS’ voluntary disclosure program for offshore accounts, and made
 6   certain representations to the IRS in connection with that program.
 7   The IRS initially accepted the proffered disclosures and allowed
 8   the Agramas to participate in the voluntary disclosure program, but
 9   later came to doubt the veracity of some of the Agramas’
10   representations.    In 2013, the IRS rescinded the Agramas’
11   acceptance into the voluntary disclosure program and began an
12   examination of several of the Agramas’ tax returns.
13        In 2015, the IRS issued penalty notices to Movant Frank
14   Agrama’s daughter.    (Declaration of Dennis L. Perez, ¶ 9.)         An
15   attorney representing the Agrama family contacted IRS agents to
16   ascertain the basis for the notices, and was told “that the IRS had
17   received information from a report written by Gabriela Chersicla.”
18   (Id. ¶ 11.)   The parties do not dispute that Chersicla was one of
19   the members of De Pasquale’s prosecution team, and was present
20   during the flawed 2006 search.      The government acknowledges that
21   the IRS has possession of a report written by Chersicla in 2013.
22   (Declaration of James Pack ¶ 9.)       It appears, however, that as
23   early as 2012, the IRS obtained information suggesting that
24   Agrama’s representations with respect to the voluntary disclosure
25   program were not accurate.2 (Pack Decl., ¶ 19.)
26
          2
            The IRS appears to be aware of other information suggesting
27   the same, some of it resulting from investigations and legal
     proceedings in Italy and Switzerland. (Pack Decl. ¶¶ 33-43). It
28                                                        (continued...)

                                           4
Case 2:06-cv-07663-DDP-JC Document 48 Filed 08/25/20 Page 5 of 8 Page ID #:498



 1         Approximately four years after IRS agents informed the
 2   Agramas’ attorney that the IRS had received information from
 3   Chersicla, Movants filed the instant motion.         Movants contend that
 4   the government, through the IRS, has violated the 2007 Order, and
 5   ask that this Court forbid the IRS from relying, for any purpose,
 6   upon any information obtained by Chersicla by any means.
 7   II.   Discussion
 8         Much of Movants’ argument is premised on the contention that
 9   in 2007, the government represented, both to Movants and to the
10   court, that “it would not rely upon the representations of De
11   Pasquale and his team for any purpose.”        (Reply at 3:4-6.)     Movants
12   read that supposed representation to apply to any government
13   activity, including by the IRS, for any purpose, for all time.
14   Movant’s interpretation, however, is not supported in the record.
15   The government’s Notice stated, “The government . . . has withdrawn
16   the Declaration of Fabio DePasquale . . ., and therefore no longer
17   relies upon the assertions therein to support its Response.”           (Dkt.
18   20 at 2:24-27 (emphasis added).)       Granted, this Court’s order,
19   recounting the procedural history of the matter, did state that the
20   government’s Notice “brought to the court’s attention that . . .
21   the government would no longer rely upon the assertions of Fabio De
22   Pasquale.”   (Dkt. 20 at 2:9-11.)      Read in context, however, that
23   statement can hardly be read as a recitation of a government pledge
24   never to consider any information obtained from De Pasquale or any
25
26
27         2
           (...continued)
     is unclear, however whether any of that information was derived
28   from Chersicla’s report.

                                           5
Case 2:06-cv-07663-DDP-JC Document 48 Filed 08/25/20 Page 6 of 8 Page ID #:499



 1   member of his team, however and whenever obtained, for any purpose,
 2   at any time in the future.
 3        Movants also contend that the effect of the court’s 2006 order
 4   “is to prohibit the Government from relying in any way on De
 5   Pasquale or the information seized during the unlawful raid.”
 6   (Motion at 11:12-13.)     As an initial matter, the court notes that
 7   that position is at odds with the relief Movants seek, which
 8   includes an order stating that “the IRS can no longer rely upon the
 9   assertions of Fabio De Pasquale, including, but not limited to, any
10   information or documentation obtained or used by Fabie De Pasquale
11   and his prosecution team, including Gabriela Chersicla, whether
12   from the unlawful search and seizure that occurred in 2006 or
13   otherwise.”   (Mot. at 20:10-14 (emphases added).)         Furthermore, the
14   2007 Order was not so broad as Movants suggest.         The only
15   government action required by the 2007 Order was the return of all
16   seized property to Movants, without retention of any copies or
17   transmittal to any third party.       Movants acknowledge that the
18   government complied with that mandate.3
19        In the alternative, Movants ask that this court “order the
20   exclusion of the Chersicla Report . . . as a remedy for the
21   violations of Mr. Agrama’s constitutional rights in the 2006 search
22   of his home . . . .”     (Mot. at 15:19-21).     Movants contend that the
23
24        3
            Movants made this acknowledgment at oral argument,
     notwithstanding their written contention that the government
25   “violated the order by not only permitting Chersicla to rely on
     what she learned from the unlawfully obtained documents in foreign
26   proceedings, but from relying on it itself for the purpose of a
     domestic tax examination.” (Reply at 5:10-13.) It is unclear to
27   the court how, even if the 2007 Order had required it, the
     government could possibly have prevented Chersicla from relying on
28   any particular information in the course of a foreign proceeding.

                                           6
Case 2:06-cv-07663-DDP-JC Document 48 Filed 08/25/20 Page 7 of 8 Page ID #:500



 1   2006 search violated Agrama’s Fourth Amendment rights because the
 2   search warrants were defective and, in any event, were not adhered
 3   to. (Mot. at 15-16.)     Movants also argue that the search violated
 4   Agrama’s Fifth and Sixth Amendment rights because De Pasquale
 5   accessed privileged attorney work product and attorney-client
 6   communications.    (Mot. at 18.)
 7        The court declines to address these constitutional arguments.
 8   Although Movants ask that this Court exclude all Chersicla-derived
 9   information, it is not clear to the court what the information
10   could be excluded from.     Movants represent that they do not seek to
11   restrain the government from assessing or collecting taxes.           (Reply
12   at 12:23-24.)    Rather, Movants characterize their efforts as
13   seeking to “limit the sources on which the IRS could rely in
14   conducting its ‘information gathering.’” (Id. at 13:8-9.)           Movants
15   do not cite, nor is the court aware of, any authority for the
16   proposition that this Court has the power to dictate to a
17   government agency what information it can or cannot consider in the
18   course of an investigation.      Although constitutional claims may
19   become relevant in some other proceeding at some later time, they
20   are not ripe at this stage.      See G. M. Leasing Corp. v. United
21   States, 429 U.S. 338, 359 (1977) (“The suppression issue . . .
22   obviously is premature and may be considered if and when
23   proceedings arise in which the Government seeks to use the
24   documents or information obtained from them.”); see also Mitchell
25   v. Riddell, 402 F.2d 842, 846 (9th Cir. 1968) (“It appears
26   undisputed in the record that no assessment for federal income
27   taxes has ever been levied . . . .        For such reason no ‘actual
28   controversy’ exists under the record before us.”); Swartz v. KPMG,

                                           7
Case 2:06-cv-07663-DDP-JC Document 48 Filed 08/25/20 Page 8 of 8 Page ID #:501



 1   LLC, 401 F. Supp. 2d 1146, 1155 (W.D. Wash. 2004) (reversed in part
 2   on other grounds, Swartz v. KPMG LLP, 476 F.3d 756 (9th Cir. 2007))
 3   (“A declaratory judgment is “not ripe for adjudication if it rests
 4   upon contingent future events that may not occur as anticipated, or
 5   indeed may not occur at all. Any assessment of penalties against
 6   the plaintiff by the IRS remains a future event which may not occur
 7   as anticipated, if at all.”) (internal citations and quotations
 8   omitted); Grier v. Hilton Worldwide Inc., No. CV-14-00189-PHX-DLR,
 9   2014 WL 11515700, at *2 (D. Ariz. July 21, 2014); In re J.C. Watson
10   Co., No. MS-5682, 2005 WL 1079362, at *4 (D. Idaho May 5, 2005).
11   III. Conclusion
12        For the reasons stated above, Movants’ Motion to Enforce Court
13   Order is DENIED.
14
15
16
17   IT IS SO ORDERED.
18
19
20   Dated: August 25, 2020
                                                  DEAN D. PREGERSON
21                                                United States District Judge
22
23
24
25
26
27
28

                                           8
